Exhibit 99.1 Contact: James H. Foglesong Chief Financial Officer Phone: (219) 873-2608 Fax: (219) 874-9280 Date:April 18, 2008 FOR IMMEDIATE RELEASE Horizon Bancorp Announces Record First Quarter Earnings Michigan City, Indiana (NASDAQ GM: HBNC) – Horizon Bancorp today announced its unaudited financial results for the quarter ended March 31, 2008. Net income for the first quarter of 2008 was $2.528 million or $.78 per fully diluted share.This compares to $1.844 million or $.57 per fully diluted share for the same quarter of the prior year.This represents a 37% increase in net income from the first quarter of the prior year. Craig M.
